Citation Nr: 0836067	
Decision Date: 10/21/08    Archive Date: 10/27/08

DOCKET NO.  07-04 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a right eye disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from April 1967 to November 
1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2006 by the 
Department of Veterans Affairs (VA) Detroit, Michigan, 
Regional Office (RO).   

A hearing was held at the RO before the undersigned Veterans 
Law Judge in July 2008.


FINDINGS OF FACT

1.  An injury to the right eye which occurred in service 
healed without residuals.  

2.  The veteran's current eye disorder was not present until 
many years after service, and is not related to the injury 
which occurred in service.  


CONCLUSION OF LAW

A right eye disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 1154 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the 
RO dated in January 2006 provided the veteran with an 
explanation of the type of evidence necessary to substantiate 
his claim, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  The veteran's duty-to-assist letter 
was provided before the adjudication of his claim.  The VA 
has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  The Board 
concludes, therefore, that the appeal may be adjudicated 
without a remand for further notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran's service medical records and post service treatment 
records have been obtained.  He has had a hearing.  He has 
been afforded an appropriate disability evaluation 
examination.  The Board does not have notice of any 
additional relevant evidence which is available but has not 
been obtained.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the veteran's 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service. See 
38 U.S.C.A. §§ 1110, 1131.  

The Board notes that the veteran's DD 214 reflects that his 
awards included the Combat Infantryman Badge.  In the case of 
any veteran who engaged in combat with the enemy in active 
service with a military, naval, or air organization of the 
United States during a period of war, campaign, or 
expedition, the Secretary shall accept as sufficient proof of 
service-connection of any disease or injury alleged to have 
been incurred in or aggravated by such service satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  Service-
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary.  The reasons for 
granting or denying service-connection in each case shall be 
recorded in full.  38 U.S.C.A. § 1154(b).  

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 C.F.R. § 3.304(d).

While section 1154(b) relaxes the evidentiary burden for a 
combat veteran, it is important to note to what section 
1154(b) pertains.  "Section 1154(b) deals with the question 
whether a particular disease or injury was incurred or 
aggravated in service -- that is, what happened then -- not 
the questions of either current disability or nexus to 
service, as to both of which competent medical evidence is 
generally required." Caluza v. Brown, 7 Vet. App. 498, 507 
(1995).  The Court succinctly stated this holding: "Section 
1154(b) necessarily focuses upon past combat service and, for 
this reason, it does not constitute a substitute for evidence 
of current disability, causal nexus between a combat service 
injury or disease and a current disability, or the 
continuation of symptoms subsequent to service."  In other 
words, the statute regarding the testimony of combat veterans 
pertains to establishing the occurrence of an event during 
service.  The statutory presumption does not eliminate the 
general need for competent evidence of a relationship between 
an injury in service and a current disability.

During the hearing held before the undersigned Veterans Law 
Judge in July 2008, the veteran recounted having sustained an 
injury to his right eye during service when he fell and hit 
his eye on a stake.  He further testified that he currently 
has symptoms such as double vision which he believes are 
related to the in-service injury.  

The veteran's service medical treatment records confirm that 
in May 1968 the veteran was seen for an injury to the right 
eye which occurred when fell.  One record indicates that the 
fell on a stake, while another indicates that he possibly had 
a thorn in the right eye.  Regardless of the exact cause of 
the injury, treatment consisted of warm soaks and medication 
from May 5th to May 10th, at which time it was stated that 
his eye had cleared up 90 percent.  A subsequent service 
medical record entry dated in June 1968 pertains to 
gastroenteritis, and does not mention eye problems.  

On separation from service, the veteran reported a history of 
having eye problems, but no details were noted.  The report 
of a medical examination conducted at that time shows that 
clinical evaluation of the eyes was normal, including 
examination of the pupils, ocular motility, and 
opthalmoscopic examination.  His near vision was reported to 
be 20/20.    

The earliest post service medical records pertaining to eye 
problems are from many years after service.  None of those 
records, nor any subsequent record contains any medical 
opinion linking the current eye problems to the eye injury 
many years earlier in service.  On the contrary, a January 
2006 VA treatment record suggests that the current problems 
are not related.  The record reflects that the veteran 
reported a complaint of blurred vision, and having diplopia 
at times.  It was noted that he had a stick injury to the 
right eye in the late 1960's, but this healed without 
consequence.  Following examination, the VA physician 
concluded that the veteran presented with normal age related 
findings including mild lens opacification, vitreous 
synersis, and refractive shift.  The physician also stated 
that the intermittent diplopia was due to decompensating for 
hyperphoria of the left eye.  Thus, the examiner was 
attributing the diplopia to a defect in the left eye, rather 
than the past history of an injury to the right eye.

The report of a VA eye examination conducted in June 2006 
contains a similar opinion.  The examiner's opinion was that 
the veteran had a decompensated hyperphoria in the left eye, 
and that it was unlikely that the hyperphoria was related to 
the injury of the right eye.  An April 2007 VA eye 
examination addendum reported that the diplopia was secondary 
to decompensated vertical phoria, and was not associated with 
injury.  It was further noted that the symptoms were not 
present with spectacle correction.

Based on the provisions of 1154(b) as well as the information 
contained in the service medical records, the Board accepts 
that veteran's account of having received a right eye injury 
during combat.  However, that there is no evidence that the 
injury resulted in any chronic symptoms.  After considering 
all of the evidence of record, the Board finds that there is 
no competent evidence that the veteran currently has a right 
eye disorder which is related to service.  Although he was 
injured in his right eye during service, the evidence 
reflects that the injury resolved.  His treatment in service 
lasted only a few days, and his eyes were normal on 
separation.  There is a gap of almost 38 years between the 
treatment noted in service in 1968, and the treatment noted 
after service in 2006, and this gap weighs against the claim.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence 
of a prolonged period without medical complaint after service 
can be considered along with other factors in deciding a 
service connection claim).  The only medical opinions which 
are of record weigh against the claim.  Accordingly, the 
Board concludes that a right eye disorder was not incurred in 
or aggravated by service.  



ORDER

Service connection for a right eye disorder is denied.



____________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


